Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16, 18, 20, 22-26 and 28-32 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest, an erosion control apparatus comprising a plurality of soil lifts defining a layered soil lift array, each soil lift connected to at least one fiber roll, and wherein each soil lift comprises a fibrous layer encasing a fill material, at least a portion of the plurality of fiber rolls and the plurality of soil lifts being positioned over at least a portion of the plurality of the anchor points wherein the plurality of the cables are coupled to the anchors through at least a portion of the layered soil lift array such that at least one anchor applies a minimum holding force of 3,000 pounds to the soil lift array as specifically called for in the claim.
As to claim 20, the prior art of record fails to show or suggest the method of installing an erosion control apparatus comprising wherein the anchor points are coupled to the fiber rolls with one or more of the cables and further wherein the anchor points are positioned at a depth such that at least a portion of the plurality of fiber rolls and the plurality of soil lifts are positioned over at least a portion of the plurality of the anchor points, wherein each cable is coupled to at least one anchor through at least one soil lift such that a minimum holding force of 3000 pounds holds at least one of the fiber rolls to at least of one of the anchors, as specifically called for in the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL